Allowability Notice

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are pending.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches of beam-specific LBT procedures that allow for simultaneous reception and transmission during the same TxOP utilizing different beams (See Shi) as well as other LBT systems (See Kneckt) utilizing beamforming and beam configuration (See Yoo). 	However, prior art does not specifically disclose, nor would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce, “determining that a data communication is scheduled for a wireless device on a 3channel of a shared radio frequency spectrum band during a transmission opportunity 4spanning a plurality of slots; 5identifying a subset of slots from the plurality of slots, wherein the subset of 6slots is associated with a channel reservation signal by the wireless device; 7receiving the data communication at the wireless device during the 8transmission opportunity using a beam configuration; and 9performing, by the wireless device, repeated transmissions of the channel 10reservation signal based at least in part on the beam configuration during the subset of slots 11and within a time period associated with receiving the data communication” (emphasis added), all within a beam-monitoring the channel for at least one or more consecutive instances of the identified threshold listen time using a beam configuration associated with the data transmission; determining that the channel is clear based at least in part on the monitoring; and Page 4 of 13App. No. 16/144,539PATENTAmendment dated December 11, 2020Reply to Office Action dated September 16, 2020performing, prior to the data transmission to the second wireless device, the channel access procedure on the channel of the shared radio frequency spectrum band, wherein the channel access procedure comprises transmitting a plurality of channel reservation signals on the channel during a single transmission opportunity period based at least in part determining that the channel is clear” (emphasis added) – claim 17, as claimed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (US# 10,536,973), Sun et al. (US# 2015/0250002), Aldana et al. (US# 2020/0120458), Jain et al. (US# 8,611,940).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.